DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s reply and amendment filed 4/25/2022, is acknowledged.  Claims 13-26 are pending.   Claims 24-26 are new.

Withdrawal of Claim Rejections
	Any previous rejection not reiterated herein has been withdrawn.

Response to Arguments
	Applicant argues that the claims are patentable over the cited references because “Lutje does not disclose or suggest treating prostrate cancer by administering an effective amount of radionuclide-labeled androgen.”  Reply at page 5.  
The argument is not persuasive.  Given its broadest reasonable interpretation, the term “treating” or “treatment” would include preforming imaging and diagnosing steps in the context of cancer therapy.  Merriam-Webster defines the term “treat” as “to care for or deal with medically or surgically” and the term “treatment” as “the action or way of treating a patient or a condition medically or surgically : management and care to prevent, cure, ameliorate, or slow progression of a medical condition.  See “Treat.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/treat. Accessed 17 Jun. 2022 and “Treatment.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/treatment. Accessed 17 Jun. 2022.  Indeed, treating cancer, particularly, metastatic cancer or cancer prone to metastasis without any diagnosis would arguably amount to medical malpractice.  To be sure, even the specification provides that “treating,” “treatment” or “therapy” of prostrate cancer refers to “(1) taking steps to obtain beneficial or desired results, including clinical results such as the reduction of symptoms.”   Clinical results such as reduction of symptom would include the visual evidence of tumor or cancer reduction or elimination of prostrate cancer cells or tumors. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13-15, 18 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lütje et al., The Prostrate, 72:1262-1272 (2012).
Regarding claim 13, Lütje et al. teaches that “18F-FDHT PET/CT may be exploited to monitor viable and androgen-sensitive tumor tissue and for the evaluation of anti-androgen therapy response” (current claim 18).  Page 1266.  Administering an effective amount of an anti-androgen and a radionuclide-labeled androgen are implied.  According to Lütje et al. “18F-FDHT PET/CT seems to be more likely to be of use in advanced disease with metastatic bone involvement rather than in localized prostate cancer” (current claims 14 and 15).  Id.
Lütje et al. does not specify the order of administering the compounds.  However, the selection of any order of performing process steps would be prima facie obvious to one of ordinary skill in the art.  See MPEP 2144.04(IV).  Furthermore, where applicant claims a process in terms of a function, property or characteristic, and the process appear to be identical to the prior art, a rejection under both 35 U.S.C. 102 and 103 is appropriate.  See MPEP 2112.  In this instance, the function of the claimed process is to treat advanced prostrate cancer, which is taught by Lütje et al.  See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (“when the claim recites using an old composition or structure and the “use” is directed to a result or property of that composition or structure, then the claim is anticipated.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16, 17, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lütje et al., The Prostrate, 72:1262-1272 (2012) as applied to claims 13-15, 18 and 24 above, and further in view of Olson et al. (US 2015/0110814).
Teachings of Lütje et al. are discussed above. 
Regarding claim 16, Lütje et al. does not teach “wherein the anti-androgen compound is abarelix, abiraterone, apalutamide, degarelix, goserelin, leuproelin, or ozarelix.”  However, this would have been in the general knowledge of one of ordinary skill in the art as demonstrated by Olson et al. 
Olson et al. teaches “that antiandrogens and prostrate-specific membrane antigen (PSMA) ligands bound to therapeutic agents  . . . can act synergistically to inhibit proliferation of PSMA-expressing cancer cells.  Unexpectedly, this synergism occurs in both androgen-dependent and androgen-independent cells.”  Para. [0003].  “In some embodiments, the antiandrogen is abiraterone.”  Para. [0051].  Olson et al. also teaches that “[i]n some embodiments of any one of the methods provided, the subject has received treatment with antiandrogen and has experienced no or minimal sensitivity to the antiandrogen therapy” (current claim 25).  Para. [0111].  “Sensitivity to antiandrogen therapy may be determined using routine methods by a clinician.”   Olson also teaches that in some embodiments of the invention the subject has metastatic castration-resistant prostrate cancer (current claim 26).  See para. [0019].
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the teachings of Lütje et al. and Olson et al. and arrive at the claimed subject matter.  Here, one of ordinary skill in the art would find Lütje et al.’s teaching that “18F-FDHT PET/CT may be exploited to monitor viable and androgen-sensitive tumor tissue and for the evaluation of anti-androgen therapy response” would have been obvious to try as a routine method for determining sensitivity as suggested by Olson et al.  Further, it would have been prima facie obvious to incorporate using abiraterone, taught by Olson et al., as an anti-androgen compound in the method taught by Lütje et al.  The modification would be the simple combination of prior art elements according to known methods to yield predictable results. 
Regarding claim 17, Olson et al. “the compositions provided herein may be administered to a subject subsequent to, together with, or prior to hormone therapy, such as for prostate cancer.  Examples of hormone therapies for prostate cancer include, without limitation: luteinizing hormone-releasing hormone agonists (e.g., leuprolide, goserelin, and buserelin).”

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lütje et al., The Prostrate, 72:1262-1272 (2012) as applied to claims 13-15, 18 and 24 above, and further in view of Labaree et al., J. Nuclear Medicine, Vol. 38, No. 3, March 1997.
Teachings of Lütje et al. are discussed above. 
Regarding claim 20, Lütje et al. does not teach a radionuclide listed in the claim.
Labaree et al. describes the preparation of 7α-[125i]odine-125-Iodo-5α-Dihydrotestoterone and its characterization as a ligand for the androgen receptor.  See Abstract.  Labaree et al. concludes that it is an excellent ligand for the androgen receptor.  See id.  Labaree et al. also concludes that “it is apparent that substitution of radioiodine into the steroid nucleus at the 7α-position produces a ligand with many favorable characteristics . . . Iodination at 7α- of other steroid analogs that are better protected from metabolism and have inherently higher affinity for the androgen receptor would be expected to lead to radioiodo-androgens that are excellent imaging agents.”  Page 407, col. 1. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention in view of the combination of Lütje et al. and Labaree et al. to use iodine-125 as a radio-nuclide in the method taught by Lütje et al.   In this instance, the rationale for the conclusion of obviousness would involve either the simple substitution of radionuclides taught in the references or the whole substitution of radiolabeled androgens to obtain predictable results. 

Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lütje et al., The Prostrate, 72:1262-1272 (2012) as applied to claims 13-15, 18 and 24 above, and further in view of Zhang et al., J. Nuclear Medicine, May 2015, 56 (supplement 3) 1135.
Teachings of Lütje et al. are discussed above. 
Regarding claim 22, Lütje et al. does not teach “wherein the anti-androgen compound is radionuclide-labeled antiandrogen compound.”
Zhang et al. teaches “Intratumoral up-regulation of cytochrome P450 17A1 (CYP17A1), a key enzyme involved in androgen synthesis, is one of the main causes for the development of castration-resistant prostate cancer (CRPC). Suitable CYP17A1 targeting tracers could be used to select potential responders who could benefit from treatment with CYP17A1 inhibitors such as abiraterone.  Herein, we present the synthesis and evaluation of a potent radiolabeled abiraterone derivative, 18F-(3β)​-17-​(4-​fluoro-​3-​pyridinyl)​-androsta-​5,​16-​dien-​3-​ol (18F-4’-FAbi; IC50 ≤ 11 nM) for imaging CYP17A1 expression with PET.”
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the teachings of Lütje et al. and Zhang et al. and arrive at the claimed subject matter.  “The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.”  In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983).  Here, where Zhang et al. teaches the use of radiolabeled antiandrogen to select potential responders who could benefit from treatment with  abiraterone, and Lütje teaches the use of radiolabeled androgen to evaluate anti-androgen therapy response, and advantage or expected beneficial result from the combination of Zhang et al. and  Lütje et al. would have been the method that involved both a radiolabeled antiandrogen and androgen to select an appropriate subject for and evaluate the course of androgen deprivation treatment, particularly for those with castration resistant prostrate cancer.   

Allowable Subject Matter
Claims 19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618